          Case 5:18-cv-02585-NC Document 548 Filed 06/17/20 Page 1 of 2




                                                                         J. James Li, Ph.D. (lij@lilaw.us)



June 17, 2020


Hon. Nathanael M. Cousins
United States Magistrate Judge
United States District Court, Northern District of California
280 South 1st Street
San Jose, CA 95113

VIA ELECTRONIC FILING


             Re: Citcon USA LLC v. RiverPay Inc. et al., Case No. 18-cv-02585-NC


Dear Judge Cousins:

We apologize to have to write to the Court again regarding the above-captioned matter.
Our client, Citcon USA LLC (“Citcon”), would like to report to the Court a recent new
development pertinent to the pending judgment in the case.
On May 17, 2020, Ant Financial Services Group, the owner and operator of Alipay,
officially terminated the Alipay license of RiverPay and MaplePay, which was
announced in a press release on April 17, 2020. See
https://www.antfin.com/newsDetail.html?id=5e9abce60fa9740e403a08d8.
Citcon learned that this termination was a direct response to RiverPay’s malicious attack
in early 2020 targeting a major Europe-based payment service partner of Alipay,
reminiscent of the malicious attacks perpetrated on Citcon in this case. Ant Financial
Services Group even issued a highly unusual press release for the termination.
Thus, Citcon re-states its position that it has been advocating in this case, i.e., RiverPay
and its founders are unscrupulous wrongdoers who have deviated far from the business
mores for their self-interests.
Also, according to the community intelligence, RiverPay has started to liquidate its assets
and transfer the stolen technology to secret new entities to avoid the pending judgment.
         Case 5:18-cv-02585-NC Document 548 Filed 06/17/20 Page 2 of 2
                                                                                        Page |2


Citcon thus again ask the Court to enter the judgment according to the jury verdict and in
light of the reasonings put forward by Citcon in its post-verdict briefs.



                                                     Very truly yours
                                                     /s/ J. James Li
                                                     J. James Li, Ph.D.
                                                     LiLaw Inc.
                                                     Counsel for Plaintiff Citcon USA LLC
